Citation Nr: 1526523	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for multiple arthralgia, claimed as joint pain, and if so, whether service connection is warranted.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than August 14, 2010 for the grant of service connection for PTSD.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015 the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of the hearing is of record.

Regarding the claim for service connection for multiple arthralgia, claimed as joint pain, the Board notes that the Veteran filed a claim for service connection for rheumatoid spondylitis in November 1979, which was denied in a January 1980 rating decision.  That decision also denied service connection for multiple arthralgia, which was diagnosed by a VA examiner in January 1980 based on the Veteran's description of pain and swelling in all joints, as well as back pain.  In August 2010, the Veteran submitted a claim for service connection for what he described as "severe joint pain."  

The United States Court of Appeals for Veterans Claims (Court) has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court has held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In this instance, the Board finds that under Velez, the denial of service connection in the January 1980 rating decision was broad enough to encompass the Veteran's August 2010 claim for service connection for joint pain.  Thus, the Veteran's current claim constitutes the same claim that was denied by the January 1980 rating decision.  

The Board also notes that, regardless of the determination reached by the RO in February 2011 with respect to whether new and material evidence was received to reopen a claim for service connection for multiple arthralgia, claimed as joint pain, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for multiple arthralgia, claimed as joint pain, a skin disorder, and bilateral hearing loss, entitlement to an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied entitlement to service connection for rheumatoid spondylitis and multiple arthralgia; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and the decision is final.

2.  Some of the evidence received since the January 1980 final denial is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's original claim for service connection for PTSD was received by VA on August 14, 2010; there were no formal or informal claims prior to that date.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for multiple arthralgia, claimed as joint pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for an effective date earlier than August 14, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for a joint condition he characterized as rheumatoid spondylitis was initially denied by way of a January 1980 rating decision.  He was provided notice of the decision in February 1980.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 1980 rating decision consisted of the Veteran's service treatment records, private post-service treatment records, and a VA examination and accompanying report.  The RO indicated it was denying the Veteran's claim because rheumatoid spondylitis and rheumatoid arthritis were not shown by the evidence of record, and because multiple arthralgia, the diagnosis assigned by the January 1980 VA examiner based on the Veteran's description of back pain and swelling in all joints, did not constitute a disability.

Evidence added to the record since the January 1980 rating decision includes VA treatment records, lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, the presence of a current disability as indicated by documentation during VA treatment of degenerative changes in the Veteran's back and osteoarthritis in multiple sites.  Accordingly, the claim for service connection for multiple arthralgia, claimed as joint pain, is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.

II.  Earlier Effective Date

Duty to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, VA fulfilled that duty by making reasonable efforts  to obtain relevant records adequately identified by the Veteran.  The records VA obtained include service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and he testified as to why he believes an earlier effective date for the grant of service connection for PTSD is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran seeks entitlement to an effective date of August 7, 1970, the date of his discharge from service, for his service-connected PTSD.  Unfortunately, in view of the legal authority governing entitlement to effective dates, the preponderance of the evidence is against the assignment of an effective date earlier than August 14, 2010, the date currently assigned.

The effective date for an award of service connection for a claim received within one year after separation from service shall be the day following separation from service, or the date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.
The Veteran's initial claim for service connection for PTSD was received by the RO on August 14, 2010.  No correspondence or any other document that could be construed as a claim for service connection for PTSD was received by the RO prior to that time, nor does the Veteran assert that he submitted a formal or informal claim for PTSD, or for any psychiatric disorder, prior to August 14, 2010.  Rather, he asserts that he had symptoms of PTSD when he separated from service but did not recognize them as such, and that, but for VA's failure to evaluate him for PTSD on its own initiative immediately after separation, he would have received compensation from that time, forward.  The Board sympathizes with the Veteran's assertion that he has suffered from symptoms of PTSD since service.  However, as already discussed, the Veteran did not file a claim at that time.  The Board notes that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993).

In short, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  As discussed above, the Veteran's claim that was received August 14, 2010 is the earliest formal or informal claim seeking service connection for PTSD.  Therefore, pursuant to 38 C.F.R. § 3.400, service connection cannot be effective prior to that date, and the claim must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for multiple arthralgia, claimed as joint pain, is reopened, and to that extent only, the appeal is granted.

Entitlement to an effective date prior to August 14, 2010 for the grant of service connection for PTSD is denied.




REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining issues on appeal.

Regarding the claim for an increased rating for PTSD, the Veteran was last afforded a VA examination to assess the severity of that condition in April 2011.  However, evidence associated with the claims file since then, including more recent VA treatment records and the Veteran's March 2015 hearing testimony, suggests that his symptoms may have increased in severity since that time.  Accordingly, a new VA examination is in order prior to adjudication of the claim.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran also testified during his hearing that he was no longer working, due at least in part to symptoms of his service-connected PTSD.  The Board therefore concludes that a claim for a TDIU has been raised by the evidence of record.  Rice, 22 Vet. App. 447.  However, as the Veteran has not been afforded appropriate notice regarding a TDIU claim pursuant to the VCAA, and as the timing of his unemployment and the extent of his recent income is not entirely clear from the evidence of record, the Board finds that the Veteran should be afforded that notice and given the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on remand.

Regarding entitlement to service connection for multiple arthralgia, as diagnoses of degenerative changes in the Veteran's back and osteoarthritis in multiple sites, including his hands, are included in his recent VA treatment records, and as he has reported experiencing joint pain since service that he believes is related to herbicide exposure in the Republic of Vietnam, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Similarly, as the Veteran reports having experienced various skin conditions since service that he believes are related to in-service sun or herbicide exposure, and as his post-service treatment records reflect treatment for rashes and include diagnoses of recurrent hives, photodermatitis, actinic keratoses, and seborrheic keratoses, he should also be afforded a VA examination and opinion prior to adjudication of his claim for service connection for a skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran should also be asked to identify any additional private providers who have treated him for any of his claimed conditions since service, and updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, the Board turns to the issue of entitlement to service connection for bilateral hearing loss, which was denied by the RO in a July 2014 rating decision.  The Veteran submitted a notice of disagreement with that denial in December 2014.  However, a statement of the case (SOC) addressing that issue has not yet been provided.  Accordingly, remand of the claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal of that issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, concerning the issue of entitlement to service connection for bilateral hearing loss, so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provide him with notice as to how to substantiate a claim for a TDIU.

3.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any identified private treatment records.

In addition, associate updated VA treatment records with the claims file, including any outpatient treatment records from the Birmingham, Alabama VAMC dated from March 2012 to the present, and any treatment records from the Gulf Coast Veterans Health Care System dated from March 2013 to the present.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file should be made available to and be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the Veteran's PTSD on his occupational and social functioning.  In addition the examiner should provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions.  A rationale for all opinions reached should be provided.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any spine, hand, knee, or other joint disability.  The entire claims file must be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any spine, hand, knee, or other joint disability diagnosed during the pendency of the claim had its onset during service (September 1966 to August 1970), or was the result of any disease, injury or event therein, to include exposure to herbicides in the Republic of Vietnam.

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA skin examination by an appropriate medical professional to determine the nature and etiology of any skin disability.  The entire claims file must be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder diagnosed during the pendency of the claim had its onset during service (September 1966 to August 1970), or was the result of any disease, injury or event therein, to include sun exposure or exposure to herbicides in the Republic of Vietnam.

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After completing the actions requested in items 2 through 6, above, and any additional action deemed warranted, the AOJ should adjudicate the claims for entitlement to service connection for multiple arthralgia, claimed as joint pain, and a skin disorder, entitlement to an increased rating for PTSD, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


